           Case 2:19-cv-00999-LSC Document 1 Filed 06/26/19 Page 1 of 15                                                                                                                    FILED
                                                                                                                                                                                   2019 Jun-26 AM 11:22
                                                                                                                                                                                   U.S. DISTRICT COURT
                                                                                                                                                                                       N.D. OF ALABAMA
                                                                                                                                                            1 OF ·9
 Pm §e Genei'fi Cpmplaigt fin; ac;,n, Pe Qkv JO(J§)


                                          United States District Court ZG i G .
                                             for the
                                 NORTHERN DISTRICT OF ALABAMA
                                                                                                                                        i ,..   :. ~· l ·, ;___- •· •   j   ii-\




JAMES· A~GREY--KWE<:iGYIRR :ARUNGA,  }
HENRY ALLEN SMITH/SMITH'S FAMILY     }
                                     }
~ND ALL OTHER PLAINTIFF-VICTIMS, -
                                     } 2: 19-cv-00999-J HE
SIMILARLY, SI'IUATED~--PL:firttiff s }
                                                                                       }
 v.                                    } Case No.:.__. - - - - - - - - -
                                                        (to be filled in by the Clerk's Office)
-ONe-cut.T oem..oeRAeY-; DNe-"CRAZY D~-!
:Mt:,eRATS"; DNC-CU-LT OCHLOCRACY OFDNd   JURY TRIAL Ii Yes O No
"CRAZY DEMOCRATs-n· BARACK HUSSEIN    1
OBAMA, 8'0SEPH BIDEN; RUTH e;INSBURG,{
ACLU, MICHAEL MCSHANE, ANN AIKEN; }
WILLIAM JEFFERSON CLINTON, HILLARY}
RODHAM/HILLARY-RODHAM CLINTON:                                                         }.
NANCY PELOSI,- CHUCK· SCHUMER; .LONA. } .
BRYSOJg, SNl)Y.'ALEXANUER,,- JOHN ALE- }
XANDER, . E~ AL.:..-~-----Ile:fendants~* _-I
.   ----- ---- ·------ -----------. -
             .                                                        · ..        -    }



                                             21ST ,CEN~RY CLASS ACTION
                                             COMPLAINT FOR A CIVIl., CASE

 I.        The Parties to This Complaint
      A. Plaintiffs:                      Name--James Aggrey-Kweggyirr Arunga, Pro se
                                 Address--Post Office Box 11521
                                                      Eugene, oregon, 97440-37l
                               Telephone--541 · . 225                                  7 591



                                          Name--Henry Allen Snith, Prose
                                 Address--Post Office Bex 11521
                                                      Eugene, Oregon, 97440-3721

                                Telephone--541                   225                       7591


                 .   - . . .   . .....................
                                  •   •                 ..   •
                                                                  -
                                                                             ·,
                                                                                  ..
                                                                                  "'   ~
                                                                                           - .....
                                                                                           •   • •.   •   I..   I   \
                                                                                                                        - .... .
                                                                                                                        •'.,   "•   •




           -:-:**· ., See·· ~ttac hed
Case 2:19-cv-00999-LSC Document 1 Filed 06/26/19 Page 2 of 15



            Plaintiffs cont. 1 (i) OF 9.




            o·ECLARATTC:)N 'E>F. PALINTIFFS/COMPLAINANTS AS


             VICTIMS, -IN_ TI:TEI1L C?.MPLAINED .    Cl\PACIT!?~;~ _

    1.       Listed and representing others that are unlisted in
             this complaint,declare under penalty ot perjury that
             we are the vie tims, compl~inants, Plaintif_f s;.
             that we shall be referred to            herein,;also, as -plain-
             ....          -
                                                 '          .           -

             tiff-victims and or victim-Plaintiffs.
    2.       That, we have not, are not, and will not be:affiliated
            with any organized group~-mobs, which concert(ed) with
             eaeh~other, and or conduct(ing) criminal and _tortfea~
             s ors ..• acts , actions and activities , against pe op 1 e in -
            clud·ing ·vic"fi"iris-complainants and Comity-Government, of
             the United States of America.


    3.      That over 5+(plus) years, past, we the victims have
             lived at, and have made Shamrock MBH Village our perma-
            nent Home. And that we have met and continue to mee{,
            timely, our residential agreement-obligations, accordi-
            ng to Shamrock MB Village rules,regulations and polici-
            es as required by Federal and States Laws.

    4.      That, victims do not believe in crimes/criming; tort-
            feasors and civil violations that are violative                     of
                    the Constitution and Law of the Land.

·... ,')} ..:- Ttr_at~.   ··-ab.no· time within S+(plus) years have victims
                                0




              caused problem at/on Shamrock MB Village property.

    6.      WE ARE,RESPECTIVELY,SENIOR DISABLED HUMANITARIAN AND
            SENIOR DISABLED VETERANS--VICTIMS-COMPLAINANTS.
             SO~D-ECLARED AND,DATED ON JUNE 24,           2019,   BY:




            JAMES A~GREY-KWEG~YIRR ARUN6A
             Plaintiff Pro se
               Case 2:19-cv-00999-LSC Document 1 Filed 06/26/19 Page 3 of 15


    Pm se f9erp1 Compla;ng w ac;xu Pnc IBPY JQIJ©

~- Defendants: 1. Democratic National Committee
   1 (iii) OF 9   ·DN~eqa·t·
                    1 ..
                                   0eh3.0efr-~e-:/ i>.f ·DNe..::~erazy ·Dern0er-ats
                                     · . ' ' I"ll522
                   ,o;,t ,d..z"f •
                         v.i,.;_,l.ce··~       ··x~ _
                   BhznLinefham,. A1a banta· ,_ 1,2502

                           2. Democratic National Committee
                              DNC-Cult Ochlocracy of DNC-"Crazy Democrats
                              430 South Capital Street, SE
                              Washington, DC 20003

                           i'.             Ea.rack Hassei~ Obama
                                           Pos·t Of:fice Bo~ 9TOO.O
                                           Wa sh±ngton', ·fJe 2~0CI6_6_
                               \\
                           ~       t       ltos.eph Bid en             ..
                                                           .           I
                                           9l8 Pennsy~v~n1.a ·iW.e~e, SE
                                           Wa sh.ington De 2.a.0.03· ·
                                                          1
                                                           ,




                           s~ Hillary Rodham.-e~i'Iltori
                              Post Off ~e -Bo~ 5256
                                           New York, _NY- T-ol--S-5-
                               \       .              .
                           6'!' wi,llia.m DreffeFsen; -e~i'Ilt.on'
                                55~West 12Sth Styeet
                                New York, NY· T0027 .
                               \       ~




                           7   ~           eh;ack Schwne:ir
                                           'U ~s.eou?thou·se 'l?"edenrl ~-i~4i'Jl9
                                           100 soutl;l el±ni:l©n St;:Feertr.
                                           Syraeuse, NY l3261--

                           8. Nancy Pelosi
                              90-7th Street,Suitei 2-800
                              San ·Francisco, CA 94103

                           9. American Civil Libe:irty Union
                              ACLU, 125 Broad Street, l8th ·Floor
                              New York, NY 10004

                       1   o. · Ruth             e;insburg, Chambers, of
                                           ''·SCOBWS"·
                                           1 'First Screet, NE
                                           Washington, De 20543 ·

                       11. Stephen Breyer, Chambers of
                           "SCOU'IU S"
                           1 First Street, NE
                           Washington, DC 20543


                       12. Elena Kagan, Chambers of
                           "SCOU'IUS"
                           1 ·Fir st Street, NE
                           Washington, DC 20543
                 Case 2:19-cv-00999-LSC Document 1 Filed 06/26/19 Page 4 of 15


      Pm se fteneraJ CompJajpt for a c;v;1 ease CBsx I Q/J6}
:s.   ,Defendant:                13. Ann Aiken, Chambers of
      l(iv} OF 9                     405 Fast 8th Avenue
                                     Eugene, OR 97401

                                 14. Michael Mcshane, Chambers of
                                     405 Fast 8th Avenue
                                     Eugene, OR 97401

                                 15. Clara L. Rigmaiden
                                     Lane County
                                     P.O.Box 5301
                                     Eugene, OR 97405

                                16. Taunya James
                                    1015 Willamette Street
                                    Eugene, OR 97401

                                17. Sand Alexander
                                    Off ice, Shamrock Village
                                    4531 Franklin Blvd.
                                    Eugene, OR 97403

                                18. John Alexander
                                    Off ice, Shamrock Village
                                    4531 Franklin Blvd.
                                    Eugene, - OR 97403

                                19. Lona Bryson
                                    Shamrock Village
                                    Bldg Spac e#-14
                                    4531 Franklin Blvd.
                                    Eugene, OR 97403

                                20. Patrick Bryson
                                    Shamrock Village
                                    BldgSpace#-14
                                    Eugene, OR 97403

                                21. Sherry Wendell
                                    Shamrock Village
                                    BldgSpace#-D
                                    4531 Franklin Blvd.
                                    Eugene, OR 97403

                                22. Joleen Littlefield
                                    Shamrock Village
                                    Bldg Space# -D
                                    4531 Franklin Blvd.
                                    Eugene, OR 97403

                                23. Oceaona Fa ton
                                    Shamrock Village
                                    Bldg Space# -D
                                    4531 Eranklin Blvd.
                                    Eugene, OR 97403
           Case 2:19-cv-00999-LSC Document 1 Filed 06/26/19 Page 5 of 15


Pm Se Cteneral Complaint fur 8 CiyQ Cg IBEY 10/16)


B. Defendants:                    24. Steven Ryan
  1: (v) OF 9                         Shamrock Village
                                      Bldg Space# -D
                                      4531 Franklin Blvd.
                                      Eugene, Or 97 4 03

                                  25. "HIT VAGABOND PERPETRATOR"
                                     ·WENDELL-LITTLEFIELD-EATON
                                      Shamrock Village
                                      Bldg Space# -D
                                      4531 Franklin Blvd.
                                      Eugene, OR 97 4 03

                                  26. C. Williamson
                                      Shamrock Village
                                      BldgSpace#-25
                                      4531 Franklin Blvd
                                      Eugene, OR 97403


                                  27. Victoria McGowen
                                      Shamrock Village
                                      4531 Franklin Blvd
                                      Eugene, OR 97 4 03

                                  28. Martin Desmond
                                      Shamrock Village
                                      4531 Franklin Blvd.
                                      Eugene, OR 97403
               Case 2:19-cv-00999-LSC Document 1 Filed 06/26/19 Page 6 of 15
              ·nefendants cont. 1 (ii) )J; 9. ·
              -   #>~   -   --

                                  P!R~'E:TRATORS1.~ HL THEl"!_ PERPETRATING .. CAPACITIES
                  1.             Lis~ed.and representing others that are HATE
                                 VAGABONDS-AFFILIATES-PERPETRATORS are, Herein,
                                 declared and the same shallbe referred to as
                                 HATEVAGABONDPERPETRATORS and or HVP{known/un'- · ,_
                                 known).
                  '1. •          That, HVP are engaged in the businesses of il-
                                 legal drugs including blackmarketing marijuana
                                 and human traffickings.
                  3.             T~at said HVP are illegally housed on Shamrock
                                 MBH property, ·4531 Frankliri Blvd,E~geneiQR97403.
                  4.             That said HVP live on Shamrock MBH Vil!age pro~
                                 perty at: Space-A(with their vehs.LcPlates#sOR-
                                 YQP114 and 787HTM, driven or parked in their
                                 designated space).
                  5.             That said HVP live on Shamrock MBH Yil~age · t'ro-
                                 perty at: Space~U{with their vehs.LcPlate~#sOR-
                                 570GYV, YVJ996 and·· h46KQT, driven or parked in
                                 their designated space).
                  6.             That said HVP live on Shamrock MBHVillage pro-
                                 perty at:Space~3(with their vehs.LcPlates#sOR-
                                 861BBN and WA-8BIW783, driven or parked in their
                                 designated space).
                  7.             That said HVP live on Shamrock MBH Village pro-
                                 perty at: Space-14 & 18(with their veh.LcPlate#OR-
                                 XGW427, driven or parked their designated space).
                  8.             That said HVP live on Shamrock MBH Village pro-
                                 perty, at: Space-lS(with their veh.LcPlate#CA-
                                 7SRL045, driven or parked in their designated
                                 space).
                  9.             That said HVP live on Shamrock MBH Village pro-
                                 per,t.y, at":_ ._..S.p.a.ce.--Bfw··itdl·-;..their veh. LcPlate#WA-
                    AQM2423drive or parked in their designatedspace).
              10. That_ said HVP live on Shamrock MBHVillage pro-
                   p~rty at:~ Space-25(with their ~r~iler LcPlate#
··, ~<.-..         Ht)2422Q_-..:parked in their designate~ space).
             ~1-1.  ClaratL.Rigmaiden-,-, ~ari-·-Williamson, John and
                    Sandy -Al.exander;- Martin· J. Desmond and Victoria
                     Megowan, fl:ar-.oe-r.:'" ·and hO'trS'G' "'s-ai.~ ·HVP by operating·
                    -~! bagnio-sanctuary harboring HVP on Shamrock
                    MBH: Vi.1·1-a-g.e';.=P.'rep,erty-·i:~
             12.                 That said HATE-VAGABONDS-AFFILIATES-PERPETRATORS
                                 (HVP) ARE· MEMBERS OF AND REPRESENT NATIONWIDE DNC-
                                 CULT OCHLOCRACV - .A. NT) ()R nNC,-rl'TT.'T' n("UT".~D7\f"'V f"\l.' Uf"''D7\   '7"\TT'\'[;ll\,1/"'V,n7\   me,,,
       Case 2:19-cv-00999-LSC Document 1 Filed 06/26/19 Page 7 of 15



rrn se f.q,eraJ epmp1a;ng va gyu Ce Qin IO(J§)
                               BASIS FOR JURISDICTION

  II4::·:_       ·Plaintiffs' Class Action Complaint :imparts ci-

                 vil violations in tort raising a Constitution-
                 federal Question, under Section 1331, Title 28
                 USC.}        CLASS ACTION, ·F.R,CIV. P., RULE 23.

  II-B:                         - Defendants, in the ~istence

                                   of their vicious fainaiguing

                                  ca~city, to deprive and de-
                                   priving plaintiffs' perso~a~-- _
                                   and property Rights-is-~~=-~~-- -

                                   this Court~COnstitutiona.1
                                   judicial. proceeding {s), for
                                  malicious and d-&terrent re-
                                   tributions;equal protection
                                  and robustly sustaining the

                                   American Moral and nonDelega-
                                   bility-powe, dehers. undet:: ·
    Statutory Provisions ot~18USC, Sections 241 and 242 et seq.;
                                                          .,
    245 and 249 et seq_.; lJnii:.ed States e©ns:t±t:ati0n·, f\mentb:nen.t~
    Ij and. X.N, Seetion 5; · ~ticie:. T;~:~tion                9~{3 )_.   Holy Bible- ~hd
    WRITS of NonDe1egability-power, Dehors, 1eft intact for Deno-
    cracy of canity-Government of/by/for•we the peop1e et a1.··ne-
  -~t~c~st:~~                     1620AD-Plymouth Colony/Mayflower Campa.ct.
                                  1774AD-Firs.t Continental Delegation Congress.
                                  1775AD-Second Continental Delegation Congress.
                                  1776AD-Action of Second Continental Congress.
                                  1787AD·-The Constitution of ·the United States.
                                  1787-1788.AD-The Federalist Papers.          and,
                                  1791.AD-Bil1 of-Rights.
      Mora1 Code:                  EKodus20:l-17, HolyBible.
          Case 2:19-cv-00999-LSC Document 1 Filed 06/26/19 Page 8 of 15


                                                                            3 OF 9
rm Sp f..egpl Cgmplpint fpra Civil fasfflp_ )WJ§}



                                 1.      Defendants; ~icha.e1 Mcshane
                                         and DNC-"Crazy Democratsn,
                                         in concert _with and within
                                         ea~h-other--"'"SCQutus Dic1rum~-
                                         fo:FU111 fo~ Expulsion Fuzes,
                                         issueq. conc&ted maund~-
                                         ing decisions denying
                                         p1aintn~s ~o se, aames
                                         Ag(jr ey-Kweg,y±E':ir :A:Eun,a,
                                         Henry Allen Smith anq
                                                            their Due
                                         Process and Equal Protec-
                                         tion Benefits of the Law,
                                         on March 18, and June 3 ,
                                         2019.

                                 2.     Defendants: Sandy Alexander,

                                        John Alexander, Lona Bry-
                                         son, Patrick Bryson: Sherry
                                        Wendell, Joleen Littlefield.
                                        Steven Ryan, Oceaona Faton
                                        and "Hit vagabondperpetra-

                                        tor" ~ (in pick-up· truck, orange
                                        white oody,with-Mazd.astolen

                                        oregon License Plate#OR~

                                       357SLA),- in· cencert with
                                        DNC-"Crazy Denocrats" within

                                        each other, viciously, tres-

                                       passed and assaulted plain-

                                       tiffs James-Aggrey-Kweggy.i:tr
           Case 2:19-cv-00999-LSC Document 1 Filed 06/26/19 Page 9 of 15


                                                                                 4 0F 9
rw §s fffllll epmp1,;nt m, £jyiJ Am'§v_ JQIJfi\
                                          Arunga, Henry Allen Snith

                                          and all others                    on
                                          plaintiffs' property--
                                          Shamrock Village, 4531

                                          Franklin Blvd., Eugene, OR

                                          97 403i       denying said
                                          Plaintiffs pro se their

                                          claims for their personal

                                          and property Benefits-use

                                          and dwellings rights, on

                                          March 24, May 25, and June

                                          3, 2019.

                                  3.      Defendants: c. William~on,
                                         Martin Desmond, Victoria

                                         Mct.;owen; Sandy Alexander,

                                          John Alexander, Lona

                                          Bryson,· Thunder and Sher-

                                          ry Wendell; Joleen Little-
                                          £ ield, Steven Ryan,. ,A,iJd.2"0.; ·
                                                                       !'


                                         Eaton, - in concert with

                                          DNC-"Crazy Democrats"
                                          within each other (a--)" vi-

                                                    ,
                                         cioasly'. . trespassei;:h~

                                          inou's'.ly·, assau1ted" and
                                                        -.,
                                         hatefully, s-1uz-:1red at
        Case 2:19-cv-00999-LSC Document 1 Filed 06/26/19 Page 10 of 15


                                                                                 5 OF 9
rm&; ffflPI' Cnmplpht v:, curi ease <BEY_ 1006\ .
                                   - --    plaintiff James Aggrey-

                                           Kweggy~r Arunga, "shut-:

                                           up nigger" denying plai-
                                           ntiff his personal anq

                                           property Benefits •.-ne:f ts.

                                            (b)viciously, trespassed;
                                           heinotts1y,         assaulted so

                                           hatefully, and physically,
                                           injured plaintifmr--:.Arunga,

                                          -- Smith and Snith' s Falllily; .-

                                           denying said plaintif:1;$

                                          their claims for· -the Bene_-

                                          fits of their personal_ang.

                                          property -r ightf~l ti se,. on . Se-
                                                    ---:::-~      ::;.


                                          ptenber 3 O, Oct:ober 1,

                                           2018; November 18, 19,

                                           20, 2018; December 25,

                                           2018; March 24, May 25
                                          and June 1, 2019, res-
                                          pectively.


                                  4.      Defendants Joleen Little"'.'"

                                          field, Steven Ryan, Oce-

                                          aona Eaton, Peggy Rich-
                                          ard, in concert with Cla-
                                          ra L. Rigmaiden and DNC-

                                          "Crazy Democrats" issued
          Case 2:19-cv-00999-LSC Document 1 Filed 06/26/19 Page 11 of 15

                                                                               6 0:F 9
 Prp 5s: fqqpJ CqmpJaipt   mra em, Qm-@i! JWJ§l   _
                                          a final hateful decision

                                         denying Plaintiff Henry

                                         Allen Smith his claim

                                         for Due Process and Equal
                                         Protection Benefits (of· -··

                                         the Law), on October 26,

                                          2018.


s.     Defendants: (a) Joleen Littlefield, Steven Ryan, Sherry Wendell
       and . Oceaona Eaton, in concert within each other;, and,
                                                              .
                                                                with
         (b) Sandy Alexander, John Alexander, Lona -Bryson, Patrick Bry-
         son, Martin Desmond and Victoria McGowan, in concert within
         each other; and, with
         {c) c. Williamson, Taunya James, Peggy Richard, Clara L. Rig-
        maiden and Michael Mcshane, in concert within each other; and,
         all (a-b, supra), coll_$Ctively, in concert with DNC-"Ci"azy Deno-
         crats issued heinous hateful obstruction-of-justice final de-
         cisions denying plaintiffs' cla.nns for (i) Due Process Benefits;
        and (ii) for malicious damages ~nd retribution Benefits in the
        amount of over $5. 5Million, on ·March 18 and June 3, 2019, res-
       . pectively.                        ·
6.     Defendants:                DNC-"Crazy Democrats"--Barack Hussein Obama, Joseph

       Biden, in their witchcraft shadow ~overmnent adminiscrat±ons,and
        in concert within each other and with above enumerated defen-
       dants 1-5, issued disturbing decisions, on August                25-28, 2008
       and September 4-5, 2012 denying National security cla:ims                   for
       Plaintiffs' Benefits of Democracy of/by/for we the people ••• our
       posterity--James Aggrey-Kweggyirr Arunga, Henry Allen Smith and
       his Family; all other plaintiff-victims and allies of the United
       States of America.

7.     Defendants:                DNC-"Crazy Danocrats"--Nancy Pelosi, Chuck Schumer,

       in their Haitianhoodoo-lulu-yoyo Senate-House Con~ress, ±n con-

       cert within each other and with all above enumerated defendants
                                                                .         ·;             ·..   .

       1-6, issued heinous final a·ecisions, .on· JJ.gne- 9 anq l I / ,2.0). 9~to. ·w_it:
                                                      .   --

       soeia"lized agenda platfo~s anq sodogemorrean androgynous
         Case 2:19-cv-00999-LSC Document 1 Filed 06/26/19 Page 12 of 15


                                                                              7 OF 9 --
     Pm 3E f.eneg) Complaint k aQpl Caw; fBFY JQ/16}
         carnaling mental bevior abnormalities cult;               organized hu-

       man lives' killing(abortion)i             planned-parenthood money

       laundering schemes·deny~g         health education fair costs' claims

       and DNA (Life} Cla:im for DNA-Living colorblind heterogeneratio-

       nal marriage propagations of _worldwide Nations and Nationali-

       ties~enef its of plaintiffs and all others, similarly, situated.
a.     Defendants: DNC-cuit 6chlocra~y .' - of "crazy --Dsnocra_ts 11 - - -

       William Jefferson Clinton,         ·- Hillary Rodham el-int-on-· and
       "Crazy Democrats~: as "Ha:man:...zer ish. r.emnant -cult" issued· _.

       unAmericari dec·ision to·use ~al        Offic'e:as   a .bagnio;a:-.-v~y

       serious federal crime·denying, on July 25-26,2016;911                  _July 13-

       16, 1992· and,August 26-29, 1996;victim-s'cla:i.ms for the Benefits

       of oval Office designated use of/by/for we the people ••• posterity

       --James Aggrey-Kweggyirr Arunga, Henry Allen Smith and the Smiths;

       all plaintiff-vict:ims and allies of the United States of America.
9.     Defendants:     Ruth Ginsburg, Stephen Breyer, Elena Kagan, DNC-

       Scoutus Dictum-forum and Expulsion Fuzes; Amer icaftCivil Liberty

       Union (ACLU}, Ann Aiken and Michael Mc Shane and Clara L. Rigmaiden

       --DNC-"Crazy Democrats" ;1~al procedure expulsions fainaiguing s
       fuzers,· issued decisions         - denying plaintiffs' claims for the

       Due Process and Equal Protection-Benefits on June 3, 2 019; October

       26, 2018; August 10, 2010; August 3, 1994 and August 10,                   ·_1993 •


                         . 21ST CENTURY CLASS ACTION


              Plaintiffs for the Democracy of Comity-Government

              of/by/for we the people ••• our posterity--James

              ACJ<grey-Kweg(Jyirr Arunga, Henry Allen Smith and his

              Family; and, all plaintiff-vict:ims and aliies of
           Case 2:19-cv-00999-LSC Document 1 Filed 06/26/19 Page 13 of 15


                                                                                        8 C)F 9
Pm 3F Qem1 Cpnmtaint fou CiVJl Cn; mFY_ 1006) .
                  the United States of 1\mer ±ca, raise a Federal Que-
                  sti0n e1ass Action lawsuit under Title 28USC,Secti0n
                 1331; Federal Rules of Civil Procedure, Rule 23 et
                 seq., arisin~ from 1791-Bill of Ri(Jhts, First and XIV
                 1\m.endments of the United States Constitution; to· the
                  Statut0ry, · Constitutional and denota:l Writs, dehors,_
                  supra, declare             on":~~ its~ RF.LIEF   I   fully I fav~r ing the,
                  litigants and other designated indispensable party-
                  plaintiffs, similarly, situated,
                  -against-
                 DNC-Cult Ochlocracy; DNC-~'-Crazy Danocrats"--DNC-Cult
                  Ochlocracy of DNC-"cracy Democrats:                      Defendants Ruth
                 Ginsburg, Stephen Breyer, Elena Kagan, DNC-Scoutus
                 ·Dictum-forum; Defendants ACLU, Ann ·Aiken, Michael Mc-
                  shane, Clara L. Rigmaiden; Defendants William Jeffer-
                  son Clinton,~illary Rodham/Hillary Rod.ham Clinton, ~NC-
                                                                                                -
                  "cra~y Democrats" .aka "Haman-Zerish remnant cult"; D'e- - . .
                · fendants Nancy. Pelosi, Chuck Schumer, DNC-"Crazy Demo-
                 crats" Haitianhoodoo-lulu-yoyo Senate-House Congress;De-
                  fendants Barack Hussein Obama, Joseph Biden,DNC-"Crazy
                 Democrats"-witchcraft shadow government administrations
                 aka "Jeroboam cult"; and, -DN~-"Crazy Democrats" Jimmy
                 Carter-Shah-Khomenei-Hamas-MoslemBrothers-SmaliPirates-
                  IranianSquad and heresy-Expulsions Fuzes aka "Man of
                 God of Judah". DefendantstJoleen Littlefield, Steven
                 Ryan, Sherry Wendell, Oceaona Eaton,1 DNe-"erazy Dem0~
                                                                                                              --
                 era ts"·; Sandy Alexander, John Alexander, Lona Bryson,                            ~   -- - - . .

                  Patri~k Bryson, DNC-".era.~ Democrats"; Defendants: C.
                 W±:l..-1$amson, Taunya aames; .,Va~abond-hitperpetrator, DNC-
                  •,er~zy· -Oe:noeJ?~ ts"!_-, M--.D esmond, V .McCSowen, Defendants

                                                  . RELIEF


   Plaintiffs'- pleadin~s and on merits re~est this Court to de-

   clare, f~lly, favorable to them that Defendant DNC-CUlt
....     Case 2:19-cv-00999-LSC Document 1 Filed 06/26/19 Page 14 of 15


                                                                                                                        9 OF 9

       Oc:hlocracy, and defendant-tortfeasors er DNC-Cult Ochlocracy of

       DNC-"Crazy Danocrats• as                                        herein enumerated above would issue

       as unAmerican; banned and rejected- as repugnant to the derio.ted.ly

       cited·; Writs of NonDelegability-power, Dehor s; Prov is ions of United

       States Constitution and Statutory Provisions involved to the Exo-

       dus20:l-17, HolyBible Moral Code.
       Plaintiffs request that the Jury finds in their favor:

             1. $5.·SMi'llion in favor o{eaeh plainti:ff:--A,r1:1n~a, Smith and

                Smith's Family, against each named defendants/defendant-
                tortf easors, herein, listed, in sustained malieiousdama'9es.

             2. $9.SBillion in deterrent retributions in favor ofJames

                Aggrey-Kweggyirr _Arunga, Henry Allen Smith and Smith's

                Family; Danocracy of the United States Comity-Government

                0f/by/f9r we the people designated programs.

             3. $400. 00 and other costs in reimbursements.


                                   Respectfully sulmitted on
                                   ~~th day of June,2_019,._by:

                           ..                     -~--········                               ..             .
                ._·.- . . . . '._.- . .   _   .... ~ . ' - . " . _ . _ . _ ....... ·.'            \.   \.




                JAMES           AGGREY-KWEGG-YIRR
                          LITIGANTS-- ARUNGA                                             &        SMITH, : ·-·PRG. SE

                                                      P .0.BOX 11521
                                                 EOGENE, OR 97440-3721
                                                 TELEPHONE:541-225-7591
             Case 2:19-cv-00999-LSC Document 1 Filed 06/26/19 Page 15 of 15


Pro Se GeoemJ Complaint fnr aCiyjJ C'-ase @ev JQ/16)


Page 9 cont.

 rJ •     Certification and Closing

          Under Rule 11 of the Federal Rules of Civil Procedure, by signing below, I certify to the
          best of my knowledge, information, and belief that this complaint; (1) is not being
          presel)ted for an improper _purpose, such as to _harass, cause unnece~sary delay, or
          needlessly increase                the
                                  cost of litigation; (2) is supported by existing law or by a non-
          frivolous argument for extending, modifying or reversing existing law; (3) the factual
          contentions have evidentiary support or, if specifically so identified, will likely have
          evidentiary support after a reasonable opportunity for further investigation or discovery;
          and (4) complies with the requirements of Rule 11.


I agree to provide the Clerk's Office with any changes to my address where case-related papers
may be served. I understand that my failure to keep a current address on file with the Clerk's
Office may result ih dismissal of my ca.c::~.


   First Name _ ___i.j@i..tAw.;.M~E~S"-·_ _ _ _ _ _ Last Name               ARO NGA

   MailingAddress                  POST OFFieE BOX rrsrr·
   City and State                   EUGENE, OR                                         Zip Code 9.l 44 0~37 n·
   Telephone Number 541 · 22 5                               7 591
   E-mail Address                  NON



   Signature of plaintiff _ _ _ ___..fh...A-t....
                                             ____________

   Date signed _ __.,...ull......
                            :TN  .....F.i.;..---'--2: :;a;.4-r-,-2-0J-9-


 First Name _ _ _.....fflLl,E;..&;NB~Y~-----Last Name __SM_I_T_H
                                                               __

 Mailing Address                   POST (:)FF reE BOX 11 s2i-·
 City and State _ _.....roe:::.-.:::4-<:;..,..Et.t.lN..,.E'--·,¥QR
                                                                 _ _ _ _ _ _ _ _ _ _ _ _ Zip Code   914 4 0-3 7 21.
 Telephone Number 541                           22s          7 s 9J ·
 E-mail Address                    NON



 Signature of plain .

 Qate signed                      JUNE
